DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on August 18, 2022 were received and fully considered. Claims 1 and 28 were amended. Claim 35 is new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US PG Pub. No. 2015/0073340 A1) (hereinafter “Pacheco”) in view of Rollins et al. (US PG Pub. No. 2010/0204613 A1) (hereinafter “Rollins”).

Pacheco and Rollins were applied in the previous office action.
	With respect to claims 1 and 28, Pacheco teaches an intravascular steering device (Figs. 5-9 shows handheld intravascular steering device), comprising: a housing including a proximal portion and a distal portion (Figs. 1-9 shows proximal and distal portions), wherein the distal portion includes an opening sized and shaped to receive an intravascular device (par.0034 “steer a catheter”); a steering controller coupled to the housing and configured to receive a first user input for a manual control of the intravascular device (par.0020 “Cables 112 may supply power to the catheter 100 or transmit signals, such as sending commands from a remote controller or other control device to the catheter or relaying data from one or more transducers present on the catheter”; manual control via thumb joy stick depicted in Figs. 1-10); a processor in communication with the steering controller (processor 808 in communication with joy stick 502 via joy stick encoder 503 as depicted in Fig. 8), the processor configured to generate a first actuation signal and a second actuation signal (par.0050 “signals configured to interpretable by the processor 808”; par.0033 “left deflection of the thumb joystick control 502 toward a left side 507 of the thumb joystick control 502 may rotate the sled member 204 in a first direction, and right deflection of the thumb joystick control 502 toward a right side of the thumb joystick control 502 may rotate the sled member 204 in a second direction, such as opposite the first direction”; par.0037 “kill switch 525 may disable the remoter controller 224 or signal the remote catheter positioning system when detecting that the remote controller 224 is not being held” has been interpreted to be a second actuation signal), wherein the first actuation signal is generated by translating the first user input from the steering controller based on the code architecture (par.0033; user deflects joystick in a direction translates in to a signal based interpretable by the processor; see also par.0055 “The joystick digital encoder 503, first rotational digital encoder 509 and second rotational digital encoder 513 may generate signals indicating the position or movement their respective thumb joystick control 502, the first control wheel 508, and the second control wheel 512 (e.g., deflection angle, rotation, etc.), with such signals configured to interpretable by the processor 808”), wherein the second actuation signal corresponds to an automated control comprising a sequence of predetermined actions to be performed by the intravascular device (par.0055 “switch 516... enable the clinician to select... automatic withdraw mode”), directs the processor to electronically disable the first user input from the steering controller during a time period between receipt of a second user input to execute the automated control and completion of the automated control such that, during the time period, the processor is configured to provide only the second actuation signal (when user manipulates switch 516 or when it is determined that the remote controller is not being held, it is understood that the controller will automatically operate accordingly for a period of time and during this time (e.g. automatic withdraw mode), the steering wheel is disabled; par.0037 “switch 525 may disable the remoter controller 224 or signal the remote catheter positioning system when detecting that the remote controller 224 is not being held”), and an actuator positioned within the housing and in communication with the processor such that the actuator receives the first actuation signal and the second actuation signal from the processor (par.0021 “actuators to control the behavior of the catheter 100”), the actuator configured to interface with the intravascular device based on the first actuation signal and the second actuation signal to steer the intravascular device (par.0022 “with different actuators or functions, such as actuators for deflecting the tip of the catheter to ease navigation inside a patient and/or for controlling one or more transducers at the tip”); wherein the housing is sized and shaped for grasping by a hand of a user while the sequence of predetermined actions is performed (abstract “operated with a single hand by a catheter positioning system operator”; par.0037 “Other examples of kill switches 525 may include spring loaded buttons, light sensing switches, capacitive switches, etc”).
	However, Pacheco does not explicitly teach code architecture stored in a memory execution by the processor, wherein the code architecture includes a script describing the sequence of predetermined actions, wherein the script, when executed by the processor.
	Rollins teaches code architecture stored in a memory execution by the processor, wherein the code architecture includes a script describing the sequence of predetermined actions, wherein the script, when executed by the processor (par.0040 “memory 604... comprising control code 608... that are used to control the actuator 206 to impart motion to the guidewire”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSTA”) when the invention was filed to modify Pacheco to utilize code architecture describing a sequence of predetermined actions in order to impart different types of motion to the intravascular device, as evidence by Rollins (par.0040). Furthermore, Pacheco, in another embodiment, teaches “control sequence may be stored in memory... pre-trained/programmed movements... may include various combinations of the commands, such as simultaneously rotating and translating the system to create a "corkscrew" maneuver” (par.0043), thereby providing added motivation to modify Pacheco to utilize a code architecture including a script describing sequence of predetermined actions in order to direct the positioning system to execute a series of translation and rotation movements. Furthermore, PHOSITA would have had predictable success combining Pacheco and Rollins to arrive at the claimed invention because both teachings pertain to the same narrow field of endeavor (actuators in intravascular devices).
With respect to claim 2, Rollins teaches the sequence of actions to be performed comprises at least one of a return home function, a return to stored position function, or an automated mapping function (par.0025; understood predefined pattern includes last position of a motion pattern). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Pacheco to incorporate a return to stored position function in order to direct the positioning system to execute a series of translation and rotation movements, as evidence by Pacheco and Rollins.
	With respect to claims 3 and 34, Pacheco teaches the actuator includes a first mechanism for controlling movement in a first dimension; a second mechanism for controlling movement in a second dimension perpendicular to the first dimension (par.0048 “can rotate the catheter in either direction”; understood that the other direction would be perpendicular to the first one). However, Pacheco does not teach a third mechanism for controlling rotation of the intravascular device about a longitudinal axis of the intravascular device, the longitudinal axis being perpendicular to the first and second dimension. Nonetheless, one of ordinary skill in the art when the invention was filed would have had predictable success modifying Rollins and Pacheco such that a third mechanism for controlling rotation is employed as it is widely known in the art for guidewires to be steered/rotated in a range of directions for the purpose of advancing guidewires through a patient’s vascular branches.
	With respect to claim 6, Pacheco teaches the processor is positioned within the housing (processor 808 positioned within housing 224 as depicted in Fig. 8).
	With respect to claim 7, Pacheco does not teach the processor is positioned remote from the housing. However, modifying Pacheco to utilize a remote processor would have been obvious to POSITA when the invention was filed in order to allow for remote control access of the intravascular device as is widely known in medical diagnostics (For example, see Pacheco: abstract “remote controller”).
	With respect to claim 8, Pacheco teaches a haptic feedback device positioned within the housing, the haptic feedback device configured to provide an alert to a user when a force on the intravascular device exceeds a threshold (par.0051). 
	With respect to claim 9, Pacheco teaches the force on the intravascular device is measured by a sensor located within at least one of the housing and the intravascular device (par.0022 “one or more sensor devices”; 0051 “equipped with a tip pressure sensor...force of the haptic resistance”). 
	With respect to claim 10, Pacheco teaches a rechargeable power supply within the housing (par.0056 “battery 814 may be rechargeable”; see also Fig. 8); and 
a wireless transceiver positioned within the housing (par.0038 “control system 602 may also be connected to the catheter positioning device 200 by a... wireless data link 605”).
	With respect to claim 29, Pacheco teaches the sequence of automated actions performs a return home function that returns the intravascular device to a home position (par.0055 “automatic withdraw mode”). 
	With respect to claim 30, Rollins teaches the sequence of predetermined automated actions performs a return to stored position function that returns the intravascular device to a previously-stored position (par.0025 predefined programs for motive patterns, which include the last stored position of a motion pattern). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Pacheco to incorporate a return to stored position function in order to direct the positioning system to execute a series of translation and rotation movements, as evidence by Pacheco and Rollins.
	With respect to claim 31, Pacheco teaches the code architecture further directs the processor to store a position of the intravascular device (par.0044).
	With respect to claim 32, Rollins teaches the predetermined sequence of automated actions performs a return to stored position function that guides the intravascular device to the stored position of the intravascular device (par.0025 predefined programs for motive patterns, which includes the last stored position of a motion pattern). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Pacheco to incorporate a return to stored position function in order to direct the positioning system to execute a series of translation and rotation movements, as evidence by Pacheco and Rollins.
	With respect to claim 33, Pacheco teaches the sequence of predetermined automated actions performs an automated mapping function that guides the intravascular device along a previously-mapped route (par.0044).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco and Rollins, as applied to claim 28, in further view of Werneth et al. (US PG Pub. No. 2015/0223757 A1) (hereinafter “Werneth”).

With respect to claim 35, Pacheco and Rollins teach an intravascular steering device as established above.
However, Pacheco and Rollins do not teach an automated mapping function that guides the intravascular device along a region of interest of a vessel, wherein the automated mapping function synchronizes data collected by the intravascular device with corresponding actuator positions when the intravascular device was positioned within the region of interest, and wherein the synchronized data is used to generate a three-dimensional anatomical map.
Werneth teaches an automated mapping function that guides the intravascular device along a region of interest of a vessel, wherein the automated mapping function synchronizes data collected by the intravascular device with corresponding actuator positions when the intravascular device was positioned within the region of interest, and wherein the synchronized data is used to generate a three-dimensional anatomical map (see par.0019, 0095 “Three dimensional anatomical mapping”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Pacheco and Rollins to incorporate three-dimensional anatomical mapping in order to create a three dimensional display of an anatomical location of which at least a portion is to be treated by ablation catheter, as evidence by Werneth (see par.0095).
Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that the prior art (with specific regards to Pacheco) does not teach the electronically disabling limitation. Specifically, applicant takes issue with Pacheco’s “kill switch” that, in one embodiment, discloses detecting that the controller is not being held (see Pacheco, par.0037). Presumably, applicant argues that Pacheco suggests disabling the device when the user is not grasping the housing (of the intravascular device). However, Pacheco also discloses “other examples of kill switches 525 may include spring loaded buttons, light sensing switches, capacitive switches, etc.” (par.0037). Accordingly, it is understood that Pacheco’s kill switch can be toggled/switched so as to disable operation as the user also holds the device, which reads on the electronically disable limitation when taking into consideration broadest reasonable interpretation. For purposes of compact prosecution, Examiner cites other references that further suggest utilizing handheld intravascular devices with buttons/switches for operation of an intravascular device in the manner recited. See prior art of record section below for example teaching(s). For the above reasons, the prior art rejections are maintained.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2007/0225641 A1, see par.0091

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791